                Case 1:19-cv-00985-RP Document 1 Filed 10/10/19 Page 1 of 5



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

  SHI-LO NICHOLE SPENCE,                              §
            Plaintiff,                                §
                                                      §
                                                      §
  VS.                                                 § CIVIL ACTION NO. 1:19-CV-00985
                                                      §
  ARCO/MURRAY ASSOCIATES, INC.,                       §
  ARCO/MURRAY NATIONAL                                §
  CONSTRUCTION CO., INC., AND                         §
  SERETTA CONSTRUCTION, INC.,                         §
          Defendants.                                 §



                     DEFENDANT ARCO/MURRAY ASSOCIATES, INC.’S
                               NOTICE OF REMOVAL


          COMES NOW Defendant Arco/Murray Associates, Inc., and files this Notice of

Removal, removing this case to federal court under 28 U.S.C. §§ 1141 and 1446, and in

support there of, would show as follows:

                                          A. Introduction

           1.     Plaintiff is Shi-Lo Nichole Spence. Defendants are Arco/Murray Associates,

Inc., (“AM Associates”), Arco/Murray National Construction Co., Inc. (“AM National”) and

Seretta Construction, Inc. (“Seretta”).

           2.     Plaintiff’s alleged injuries arise out of an incident in which her 2009 Toyota

Camry passenger vehicle was allegedly struck on the front of her vehicle by a “John Doe”

operating a green Case 580N Backhoe Loader tractor. Plaintiff alleged that the “John Doe” was

an employee of AM Associates and/or AM National and/or Seretta, and the “John Doe”

employee was operating the tractor near a construction site within the course and scope of his

employment.


6DQ3773                                     Page 1
                Case 1:19-cv-00985-RP Document 1 Filed 10/10/19 Page 2 of 5



           3.     Plaintiff filed this suit in the 345th Judicial District, Travis County, Texas,

asserting causes of action for respondeat superior and several negligence theories.

           4.     Plaintiff’s Original Petition states that she seeks monetary relief of greater than

$200,000 but not more than 1,000,000.

           5.     Plaintiff resides in Travis County, Texas. AM Associates is a citizen of the

State of Delaware and the State of Missouri. AM National is a citizen of the State of Delaware

and the State of Illinois. Seretta is a citizen of the State of Florida. The “John Doe” employee’s

citizenship is not considered for purposes of determining diversity of citizenship because he

had not been sued.

           6.     All defendants consent to this removal. As a result, there is diversity of

citizenship among the parties, and Defendant AM Associates removes this case pursuant to 28

U.S.C. §§ 1332, 1441, and 1446.

                                        B. Basis for Removal

           7.     Removal is proper under 28 U.S.C. §§ 1332 and 1446 because there is complete

diversity of citizenship, the amount in controversy exceeds $75,000, and this removal is filed

within 30 days after AM Associates was served with Plaintiff’s Original Petition.

           8.     First, there is complete diversity between Plaintiff and Defendants, as required

in 28 U.S.C. § 1332:

                  (a)    Defendant AM Associates is a corporation, organized and existing under

          the laws of the State of Delaware, with its principal place of business in Missouri. (Ex.

          A-1). Therefore, AM Associates is a citizen of Delaware and Missouri.

                  (b)    Defendant AM National is a corporation, organized and existing under

          the laws of the State of Delaware, with its principal place of business in Illinois. (Ex.

          A-2). Therefore, AM National is a citizen of Delaware and Illinois.


6DQ3773                                      Page 2
                Case 1:19-cv-00985-RP Document 1 Filed 10/10/19 Page 3 of 5



                  (c)    Defendant Seretta is a corporation, organized and existing under the

          laws of the State of Florida, with its principal place of business in Florida. (Ex. A-3).

          Therefore, Seretta Construction, Inc. is a citizen of Florida.

                  (d)    In her Original Petition, Plaintiff pleaded that a “John Doe” was acting

          within the course and scope of his employment with Defendants when he committed

          the alleged negligent acts. “John Doe” has not been sued. Additionally, had “John

          Doe” been sued, when determining whether there is diversity of citizenship between the

          parties, “the citizenship of defendants sued under fictitious names shall be disregarded.”

          28 U.S.C.S. § 1441(b)(1).

           9.     Second, the amount in controversy requirement is satisfied, because Plaintiff’s

Original Petition states that she seeks monetary relief of greater than $200,000 but not more

than 1,000,000. See S.W.S. Erectors Inc. v. Infax Inc., 72 F.3d 489, 492 (5th Cir. 1996)

(removing defendant can rely on plaintiff’s statement of amount in controversy). Therefore, the

amount in controversy requirement is greater than $75,000.

           10.    Defendant AM Associates was served on September 11, 2019. (Ex. C).

Therefore, Defendant Arco/Murray Associates, Inc.’s notice of removal is timely, as it is filed

within 30 days of service of Plaintiff’s Original Petition. 28 U.S.C. §1446(b)

           11.    Copies of all pleadings, process, orders, and other filings in the state-court suit

are attached to this notice as Exhibit B as required by 28 U.S.C. §1446(a).

           12.    Venue is proper in this district under 28 U.S.C. §1441(a), because the state court

where the suit has been pending, the 345th District Court, Travis County, Texas, is located in

this district and division.

           13.    Defendant AM Associates will promptly file a copy of this notice of removal

with the clerk of the state court where the suit has been pending.


6DQ3773                                       Page 3
                Case 1:19-cv-00985-RP Document 1 Filed 10/10/19 Page 4 of 5



                                         C. Jury Demand

           14.    Plaintiff did not demand a jury in the state-court suit. However, AM Associates

demanded a jury in their Original Answer and paid the jury fee.

                                          D. Conclusion

          15.     Defendant Arco/Murray Associates, Inc. has satisfied each of the requirements

to properly remove this case under 28 U.S.C. § 1332, 1441, and 1446. Thus, there is diversity

jurisdiction over this matter and removal is proper as set forth herein.


                                               Respectfully submitted,



                                               __________________________________
                                               Neal E. Pirkle
                                               State Bar No. 00794464
                                               Justus M. Lindsey
                                               State Bar No. 24104183
                                               of
                                               NAMAN, HOWELL, SMITH & LEE, PLLC
                                               400 Austin Ave., 8th Floor
                                               P. O. Box 1470
                                               Waco, Texas 76703-1470
                                               (254) 755-4100
                                               FAX (254) 754-6331

                                               ATTORNEYS FOR DEFENDANT
                                               ARCO/MURRAY ASSOCIATES, INC.




6DQ3773                                     Page 4
          Case 1:19-cv-00985-RP Document 1 Filed 10/10/19 Page 5 of 5



                             CERTIFICATE OF SERVICE

     This is to certify that a true and correct copy of the above and foregoing Notice of
Removal has been served on counsel of record on this the 10th day of October, 2019.


                                               ____________________________________
                                               Justus M. Lindsey




6DQ3773                               Page 5
